 

 

Exhibit 10.202

 

RETIREMENT AND CONSULTING AGREEMENT

 

This Retirement and Consulting Agreement (this “Agreement”) is made and entered
into this 13th day of October, 2008, by and between Dollar Thrifty Automotive
Group, Inc., a Delaware corporation (the “Company”), and Gary L. Paxton
(“Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is an officer and director of the Company and currently
serves as President and Chief Executive Officer of the Company;

 

WHEREAS, Executive will voluntarily relinquish his position as an officer of the
Company as of the close of business on October 13, 2008, but will remain an
employee and director, and the Company and Executive have determined that
Executive shall resign as a director of the Company effective December 31, 2008
and shall retire as an employee of the Company effective December 31, 2008;

 

WHEREAS, in light of Executive’s significant experience and knowledge with the
car rental industry, following Executive’s retirement, the Company desires to
engage Executive to provide certain consulting services to the Company and
Executive desires to provide such services, in each case on the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the Company and Executive desire to make provision for the payments and
benefits that Executive will be entitled to receive from the Company in
consideration for Executive’s obligations and actions under this Agreement and
in connection with his provision of services as a consultant following his
retirement.

 

NOW, THEREFORE, in consideration of the premises and the promises and Agreements
contained herein and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and intending to be legally bound, the
Company and Executive agree as follows:

 

1.         Effective Date of Agreement. This Agreement is effective on October
13, 2008 (the “Effective Date”) and shall continue in effect as provided herein.

 

2.         Employment. Executive’s employment with the Company shall continue
through December 31, 2008 (the “Employment Term”), subject to the provisions
hereof. Notwithstanding the foregoing, the Company may terminate the Employment
Term and Executive’s service on the Board of Directors of the Company (the
“Board”) at any time prior to December 31, 2008 for “Cause”. For purposes of
this Agreement, the term “Cause” shall mean Executive shall have committed (a) a
criminal violation involving fraud, embezzlement or theft in connection with his
duties or in the course of his

 

1

 

 



 

 

employment for the Company or any of its subsidiaries; (b) intentional wrongful
damage to property of the Company or any of its subsidiaries; or (c) intentional
wrongful discharge of secret processes or confidential information of the
Company or any of its subsidiaries; and any such act shall have been
demonstrably and materially harmful to the Company. For purposes of this
Agreement, no act or failure to act on the part of Executive shall be deemed to
be “intentional” if it was due primarily to an error in judgment or negligence,
but shall be deemed “intentional” only if done or omitted to be done by
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for “Cause” hereunder
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the Board then in office at a meeting of the Board called and held for such
purpose, after reasonable notice to Executive and an opportunity for Executive,
together with his counsel (if Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in detail. Nothing herein will
limit the right of Executive or his beneficiaries to contest the validity or
propriety of any such determination. Upon a termination of the Employment Term
and Executive’s employment for Cause, Executive’s service on the Board and any
other positions described in Section 5(b) will immediately terminate effective
as of such termination of employment, and the Company will have no further
obligations to provide Executive with any payments or benefits under this
Agreement, except for any accrued benefits not yet paid or as otherwise required
by law.

 

3.         Duties During Employment Term. Executive’s principal duties and
authority during the Employment Term will be to assist the Company with
transitional services and act as an advisor to the Company. The parties intend
that Executive will be employed on an exclusive and substantially full-time
basis upon the Company’s request during the Employment Term.

 

4.         Compensation During Employment Term. During the Employment Term, the
Company shall:

 

(a)       continue to pay Executive an annualized base salary at the level
thereof on the Effective Date in accordance with the Company’s regular payroll
practices; and

 

(b)       except as otherwise provided in Paragraph 18 hereof, continue to
permit Executive to participate in the Company’s group medical and life
insurance programs and to receive all other non-cash perquisites previously
provided to Executive, e.g., investment counseling, and car lease and allowance,
as if he remained Chief Executive Officer of the Company, on the same basis that
Executive has participated in such programs until the end of the Employment
Term.

 

2

 

 



 

 

 

5.

Resignation and Retirement.

 

(a)       Executive hereby, effective as of the Effective Date, resigns as
President and Chief Executive Officer of the Company.

 

(b)       Executive hereby (i) effective December 31, 2008 (the “Retirement
Date”) retires as an employee of the Company, and, (ii) to the extent not
previously accomplished, (A) resigns from all boards and offices of any entity
that is a subsidiary of or is otherwise related to or affiliated with the
Company, and (B) resigns from all administrative, fiduciary or other positions
he may hold or has held with respect to arrangements or plans for, of or
relating to the Company. The Company hereby consents to and accepts said
resignations, and the Company records shall so reflect. Upon the effectiveness
of such retirement, Executive will timely return and surrender to the Company
all property that belongs to the Company (including without limitation any
vehicles that are the property of the Company).

 

(c)       Executive hereby, effective December 31, 2008, resigns as a member of
the Board.

 

(d)       Upon his retirement, Executive shall be entitled to receive any
then-vested retirement benefits under plans of the Company in accordance with
their terms. Attached as Schedule A is a list of Executive’s equity awards that
are vested as of the date hereof or will be vested as of December 31, 2008 in
accordance with the terms of the applicable plans provided Executive complies
with the terms and conditions of this Agreement through such date and other
benefits to which Executive will be entitled in connection with the termination
of his employment.

 

 

6.

Consulting Services

 

(a)       Subject to (i) Executive’s re-execution and non-revocation of the
release and waiver described in Section 7 of this Agreement, (ii) Executive’s
continued employment with the Company through December 31, 2008, and (iii)
Executive’s compliance with the terms and conditions of this Agreement,
effective as of January 1, 2009, the Company will engage Executive to perform
consulting services consistent with Executive’s car rental experience and
Executive shall, to the best of his ability and skill, render and perform to the
Company personal consulting services as mutually agreed upon by Executive and
the Company’s President and Chief Executive Officer (the “Consulting Services”).
Executive acknowledges and agrees that the performance of the Consulting
Services by him shall be exclusively on behalf of and for the benefit of the
Company. Notwithstanding the foregoing, no term or condition herein shall be
construed or interpreted to restrict or otherwise limit the ability or right of
the Company, to contract with others to provide similar services to the Company.

 

(b)       The period during which Executive will provide the Consulting Services
to the Company will be the period (the “Consulting Period”) commencing on
January 1, 2009 and terminating October 31, 2009. Notwithstanding the foregoing,
the

 

3

 

 



 

 

Consulting Period may be terminated prior to October 31, 2009 as follows: (i) in
the event of the occurrence of an “Event of Default” (as defined below) the
non-defaulting party may terminate the Consulting Period by providing written
notice to the defaulting party of his or its intention to terminate the
Consulting Period, which notice will specify the termination date of the
Consulting Period, or (ii) the Company may terminate the Consulting Period for
Consulting Cause (as defined below) by providing written notice to Executive.

 

For purposes of this Agreement, an “Event of Default” means the occurrence of
one or more of the following: (i) any failure of the Company during the
Consulting Period to pay Executive any amounts due in accordance with this
Agreement which the Company fails to cure within ten (10) days of written demand
by Executive, (ii) any failure by either party to perform any of the terms,
conditions, representations, warranties or covenants of this Agreement (other
than payment obligations) to be observed or performed by such party for more
than thirty (30) days after written notice to cure such default shall have been
given by the non-defaulting party, or (iii) if the Company shall be unable to
pay its debts or ceases to do business as a going concern; or by the order of a
court of competent jurisdiction, a receiver, liquidator or trustee of the
Company or a substantial part of the assets of the Company shall be appointed,
by decree of court, the Company shall be sequestered, a tax lien (other than for
taxes which are not delinquent and are being contested in good faith) or
attachment shall be filed against the Company’ property, or an involuntary
petition to reorganize or liquidate the Company, pursuant to the Federal
Bankruptcy Code, as it now exists or as it may hereafter be amended, pursuant to
any other analogous statute or law applicable to the Company now or hereinafter
in effect, shall be filed against the Company and shall not be dismissed, stayed
or indemnified against within sixty (60) days; or a party, at any time during
the Consulting Period, shall file a petition in voluntary bankruptcy under any
provision of any bankruptcy law or petition to take advantage of any insolvency
act, shall make an assignment for the benefit of its creditors.

 

For purposes of this Agreement, “Consulting Cause” shall have the same meaning
as the term “Cause”, substituting references to Executive’s provision of
consulting services or services as a consultant for references to Executive’s
employment with the Company as applicable.

 

(c)       Subject to the commencement of the Consulting Period pursuant to
Section 6(a), in consideration for the provision by Executive of the Consulting
Services, the Company shall pay Executive a one-time retainer fee of $101,000 on
January 1, 2009 and for each month thereafter beginning February 1, 2009, a
retainer fee of $61,000 per each calendar month during the Consulting Period,
regardless of the actual amount of time devoted to the performance of Consulting
Services by Executive, and regardless of whether Executive provides any
Consulting Services at all, even if the Company does not request or demand the
same. The one-time retainer fee for January 2009 and the monthly retainer for
each subsequent month commencing February 1, 2009 during the Consulting Period
shall be due and payable as of the first day of each calendar month during the
Consulting Period. In addition, the Company shall pay Executive up to $5,000.00
per

 

4

 

 



 

 

day for each day of Consulting Services rendered by Executive (the “Services
Fee”), payable as follows: (i) for any Consulting Services up to four (4) hours
in a day, the Company shall pay Executive $2,500.00, and (ii) for any Consulting
Services exceeding five (5) hours in a day, the Company shall pay Executive an
additional $2,500.00. The Services Fee shall be due and payable fifteen (15)
days upon receipt of an invoice from Executive documenting such Consulting
Services.

 

If (i) the Company terminates the Consulting Period for Consulting Cause or as a
result of an Event of Default by Executive or (ii) Executive terminates the
Consulting Period other than as a result of an Event of Default by the Company,
then the Company’s obligations to pay the Services Fee shall immediately cease
and the Company shall have no obligation to pay Executive any further amounts
under this Agreement other than any unpaid but accrued monthly retainer payments
or Services Fees. For purposes of clarification, if Executive terminates the
Consulting Period as a result of an Event of Default by the Company, the Company
shall continue to pay Executive the monthly retainer through October 31, 2009,
subject to Executive’s compliance with the terms and conditions of this
Agreement.

 

(d)       The Company shall pay and reimburse Executive for all reasonable
travel-related expenses paid or incurred by Executive with the Company’s prior
approval in connection with the performance of any of the Consulting Services
outside of Tulsa, Oklahoma, no later than fifteen (15) days upon receipt of
expense statements, vouchers or other evidence of expenses by Executive in a
form specified by the Company and consistent with its customary practices for
employees.

 

(e)       During the Consulting Period, Executive and the Company agree that the
status of Executive will be that of an independent contractor and nothing in
this Agreement is intended or shall be construed to create or establish any
agency, partnership or joint venture relationship between the parties. In all
business dealings in connection with the performance of the Consulting Services,
Executive acknowledges and agrees that Executive shall not have any authority or
ability to legally or contractually bind the Company, whether verbally, in
writing or otherwise, as to the performance of any obligation whatsoever and
that at all times, Executive shall hold himself out as merely a consultant
representing the Company. The Company acknowledges and agrees that Executive may
engage directly or indirectly in other businesses and ventures, not otherwise
expressly prohibited by this Agreement.

 

7.         Non-Competition Covenants. During the period commencing on the
Effective Date and ending on the termination of the Consulting Period for any
reason, Executive hereby undertakes and covenants with the Company as follows:

 

(a)       Not to, directly or indirectly, own, manage, operate, join, invest in,
control or participate in the ownership, management, operation or control of, or
provide assistance to or be associated with as a manager, employee, consultant,
instructor, independent contractor or subcontractor, any rental car company with
national operations in the United States in competition with the Company or its
affiliates without the prior

 

5

 

 



 

 

written consent of the Company, excluding ownership of not more than two percent
(2%) of the outstanding capital stock of any corporation having a class of stock
traded on a nationally recognized exchange;

 

(b)       Not to intentionally cause any injury to the customer goodwill and
business reputation of the Company or its affiliates including, but not limited
to avoiding any action, conduct or statements which may reasonably be construed
to be disparaging or negative as to the Company and its officers, directors,
employees or representatives; and

 

(c)       Not to intentionally cause harm to the legitimate business interests
of the Company or its affiliates, including but not limited to the business
relationships of the Company.

 

8.         Non-Solicitation. During the period commencing on the Effective Date
and ending on the termination of the Consulting Period for any reason, Executive
shall not, without the prior written consent of the Company, for any reason,
directly or indirectly, hire, solicit for employment on behalf of any other
person or entity, or encourage any individual who was employed by the Company at
any time during the immediately preceding twelve (12) month period to leave the
employment of the Company.

 

9.         Confidentiality/Nondisclosure. Executive acknowledges and agrees to
honor his obligation respecting confidential and proprietary information of the
Company and/or information which is a trade secret of the Company under general
legal or equitable principles or statutes, which undertaking shall remain in
full force and effect following the termination of his employment with the
Company and through the first anniversary of the termination of the Consulting
Period for any reason. Executive acknowledges and agrees that during the
duration of his employment with the Company and in connection with Executive’s
performing the Consulting Services, Executive, has and will have access to and
the opportunity to acquire knowledge of Confidential Information (as defined
below). Executive shall receive and maintain in strictest confidence such
Confidential Information and shall not disclose such Confidential Information,
or any part thereof, to any third party, without the prior written consent of
the Company. Any Confidential Information or copies thereof furnished to
Executive by the Company shall be returned to the Company upon the Company’s
request. In the event it becomes necessary for the Company to enforce this
provision, the parties agree that injunctive relief is appropriate and necessary
to protect the Company’s interest in the Confidential Information. The
obligations contained in this Section shall survive any termination of this
Agreement regardless of the cause or reason for termination through the first
anniversary of the termination of the Consulting Period.

 

“Confidential Information” means non-public and proprietary information relating
to the Company and its affiliates, including, but not limited to, pricing,
marketing, financial, business methods, operating and customer information, or
any other information important to the competitive position of the Company or
its affiliates which

 

6

 

 



 

 

is not otherwise in the public domain. However, the following will not be
considered Confidential Information: (a) information that was already known to
Executive without the obligation of confidentiality prior to disclosure by the
Company; (2) information that is in the public domain through no fault of
Executive; and (3) information which Executive is required through legal or
administrative process to disclose, provided that notice of such required
disclosure shall be delivered to the Company in adequate time to reasonably
allow the Company to seek a protective order against such disclosure.

 

 

10.

Releases by Executive.

 

(a)       In consideration of the payment to be received by Executive pursuant
to Paragraph 4 of this Agreement and the Company’s agreement to enter into the
Consulting Period and accept the provision by Executive of the consulting
services described in Section 6 of this Agreement, Executive, for himself and
his dependents, successors, assigns, heirs, executors and administrators (and
his and their legal representatives of every kind), hereby releases, dismisses,
remises and forever discharges the Company and all of its parents, subsidiaries,
affiliates, divisions, successors, assigns, trustees, officers, directors,
partners, agents, and former and current employees, including without limitation
all persons acting by, through, under or in concert with any of them
(collectively, the “Company Releasees”) from any and all arbitrations, claims,
including claims for attorney’s fees, demands, damages, suits, proceedings,
actions and/or causes of action of any kind and every description, whether known
or unknown (“claims”), which Executive now has or may have had, or may have or
claim to have in the future against each or any of the Company Releasees by
reason of any matter, cause or thing occurring, done or omitted to be done from
the beginning of time until the date of the execution of this release including
without limitation any claim arising out of or relating to:

 

(i)        Executive’s employment by and provision of services to the Company on
and prior to the Effective Date;

 

(ii)       discrimination, including but not limited to claims of discrimination
on the basis of sex, race, age, national origin, marital status, religion or
handicap, including, specifically, but without limiting the generality of the
foregoing, any claims under the Age Discrimination In Employment Act of 1967, as
amended, 29 U.S.C. §§621 et seq. (“ADEA”), the Older Workers Benefits Protection
Act of 1990 (“OWBPA”), the Fair Labor Standard Act of 1938, as amended, 29
U.S.C. §§201; Executive Order 11246, the Equal Pay Act of 1963; the Employment
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1001 et seq.;
the Rehabilitation Act of 1973, as amended, 29 U.S.C. §§701 et seq.; the
Americans with Disabilities Act of 1990; 42 U.S.C. §12101 et seq.; the Family
and Medical Leave Act of 1993, any other federal, state, or local constitution,
statute, law, ordinance or regulation; any claims for severance pay, incentive
or bonus payments, accrued holiday pay, accrued vacation pay; health, medical,
or life insurance benefits; distribution of money under any retirement, profit
sharing, or 401K plans; and any and all common-law causes of action for wrongful
termination, wrongful termination in violation of public policy, retaliatory
discharge, tortious discharge, breach of express or implied contract, promissory
or equitable

 

7

 

 



 

 

estoppel, detrimental reliance, breach of covenant of good faith and fair
dealing, libel, slander, loss of consortium, invasion of privacy, negligence,
defamation, outrageous conduct, or intentional or negligent infliction of
emotional distress.; and

 

(iii)      breach by the Company of any contract or promise, express or implied,
on or prior to the Effective Date;

 

provided, however, that the foregoing shall not apply to claims to enforce
rights that Executive may have as of the Effective Date to vested benefits under
any of the Company’s tax-qualified plans and Agreements, as provided in
Paragraph 20 hereof, or under any indemnification Agreement between Executive
and the Company, under the Company’s indemnification provided in its by-laws,
under the directors’ and officers’ liability coverage maintained by the Company,
under Section 145 of the Delaware General Corporation Law, or any obligations of
the Company arising after the date hereof to make payments to Executive of his
base salary and benefits or for the Consulting Services under this Agreement. In
addition, nothing in this release is intended to interfere with Executive’s
right to file a charge with the Equal Employment Opportunity Commission in
connection with any claim Executive believes he may have against the Company
Releasees. However, by executing this release, Executive hereby waives the right
to recover in any proceeding that Executive may bring before the Equal
Employment Opportunity Commission or any state human rights commission or in any
proceeding brought by the Equal Employment Opportunity Commission or any state
human rights commission on Executive’s behalf. In addition, this release is not
intended to interfere with Executive’s right to challenge that his waiver of any
and all ADEA claims pursuant to this release is a knowing and voluntary waiver,
notwithstanding Executive’s specific representation to the Company that he has
entered into this Agreement and executed this release and waiver knowingly and
voluntarily.

 

 

(b)

Executive further agrees and acknowledges that:

 

(i)        He has been advised by the Company to consult with legal counsel
prior to executing and delivering this Agreement and the release provided for in
this Paragraph 10, has had an opportunity to consult with and to be advised by
legal counsel of his choice, fully understands the terms of this Agreement and
release, and enters into this Agreement and release freely, voluntarily and
intending to be bound;

 

(ii)      In connection with Executive’s decision whether to accept the
Company’s commitments to provide him with the payments, benefits, consulting
arrangement and other payments and benefits set forth in this Agreement in
exchange for the waiver and release set forth herein, Executive has been given a
period of twenty-one (21) days to review and consider the terms of this
Agreement, and the release contained herein, prior to its execution and that he
may use (or waive) as much of the twenty-one (21) day period as he desires; and

 

(iii)     He may, within seven (7) days after execution and delivery, revoke
this release. Revocation shall be made by delivering a written notice of

 

8

 

 



 

 

revocation to: Scott L. Thompson, President and Chief Executive Officer at the
Company. For such revocation to be effective, written notice must be received by
the Chief Executive Officer at the Company no later than the close of business
on the seventh (7th) day after Executive executes this Agreement. If Executive
does exercise his right to revoke this release, the Employment Term and
Executive’s employment by, and provision of services as a director to, the
Company shall immediately terminate, the Company shall not have any obligation
to make payments or provide benefits to Executive as set forth in Paragraphs 4
or 6 of this Agreement, except as may be required under the consolidated Omnibus
Reconciliation Act of 1986 and except to the extent Executive is entitled to
such benefits by reason of Agreements and plans other than this Agreement.

 

(c)       As a condition of the Company’s obligation to make payments or provide
benefits to Executive as set forth in Paragraph 4 of this Agreement and to
engage Executive as a consultant and provide Executive with the payments set
forth in Section 6 of this Agreement, Executive shall, if requested by the
Company, at the time of his retirement as an employee of the Company pursuant to
Paragraph 5 of this Agreement, execute and deliver a release substantially
similar in form and substance to this Paragraph 10, but effective as of the
Retirement Date (with such conforming changes as are necessary to cover the
period through such Retirement Date).

 

 

11.

Breach.

 

(a)       Executive acknowledges and agrees that the remedy at law available to
the Company for breach by Executive of any of his obligations under Paragraphs 7
through 10 of this Agreement, inclusive, would be inadequate and that damages
flowing from such a breach would not readily be susceptible to being measured in
monetary terms. Accordingly, Executive acknowledges, consents and agrees that,
in addition to any other rights or remedies which the Company may have at law,
in equity or under this Agreement, upon adequate proof of Executive’s violation
of any provision of Paragraphs 7 through 10 of this Agreement, inclusive, the
Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage.

 

(b)       The Company shall give Executive notice within thirty (30) days
following the date that it concludes that Executive is in breach of this
Agreement. Prior to taking or commencing any action under Paragraph 11(a), the
Company will provide Executive with the opportunity to address the Board at its
next regular meeting or, at the option of the Company, a special meeting held
for such purpose. Nothing in this Paragraph 11 shall be construed to limit or
restrict Executive’s right to seek judicial redress for any actions taken by the
Company in connection with this Paragraph 11 that Executive reasonably believes
to be contrary to the provisions of this Agreement.

 

9

 

 



 

 

 

12.

Continued Availability and Cooperation.

 

(a)       Executive shall cooperate fully with the Company and with the
Company’s counsel in connection with any present and future actual or threatened
litigation or administrative proceeding involving the Company that relates to
events, occurrences or conduct occurring (or claimed to have occurred) during
the period of Executive’s employment by the Company. This cooperation by
Executive shall include, but not be limited to:

 

(i)        making himself reasonably available for interviews and discussions
with the Company’s counsel as well as for depositions and trial testimony;

 

(ii)       if depositions or trial testimony are to occur, making himself
reasonably available and cooperating in the preparation therefor as to and to
the extent that the Company or the Company’s counsel reasonable requests;

 

(iii)      refraining from impeding in any way the Company’s prosecution or
defense of such litigation or administrative proceedings; and

 

(iv)      cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.

 

(b)       Executive shall be reimbursed by the Company for reasonable travel,
lodging, telephone and similar expenses, as well as reasonable attorneys’ fees
(if independent legal counsel is necessary), incurred in connection with such
cooperation, consultation and advice. For purposes of this provision, the
parties agree that travel expenses related to travel that is undertaken at the
request of the Company and is made by Executive in a manner consistent with the
basis on which Executive traveled during his employment as President and Chief
Executive Officer of the Company (including first class air travel and
comparable lodging) immediately prior to the Effective Date will be considered
reasonable for purposes of this provision. Executive shall not unreasonably
withhold his availability for such cooperation, consultation and advice.

 

 

13.

Successors and Binding Agreement.

 

(a)       This Agreement shall be binding upon and inure to the benefit of the
Company and any successor of or to the Company, including, without limitation,
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed included in the definition of “the Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.

 

(b)       This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees. The death or disability
(temporary or permanent) of

 

10

 

 



 

 

Executive following the execution and delivery of this Agreement shall not
affect or revoke this Agreement or excuse any of the obligations of the parties
hereto.

 

(c)       This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other party, assign, transfer, or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in subparagraphs (a) and (b) of this Paragraph 13.

 

(d)       This Agreement is intended to be for the exclusive benefit of the
parties hereto, and except as provided in subparagraphs (a) and (b) of this
Paragraph 13, no third party shall have any rights hereunder.

 

(e)       The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, operation of law or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement.

 

14.       Non-Disclosures. Except to the extent that this Agreement or the terms
hereof become publicly known or available because of legally mandated disclosure
and filing requirements of the Securities and Exchange Commission, or because of
any other legal requirement that this Agreement or the terms hereof be
disclosed, all provisions of this Agreement and the circumstances giving rise
hereto are and shall remain confidential and shall not be disclosed to any
person not a party hereto (other than (i) Executive’s spouse, (ii) each party’s
attorney, financial advisor and/or tax advisor to the extent necessary for such
advisor to render appropriate legal, financial and tax advice, and (iii) persons
or entities that fall within the scope of Paragraph 10 of this Agreement, but
only to the extent required thereby).

 

15.       Notices. For all purposes of this Agreement, all communications
provided for herein shall be in writing and shall be deemed to have been duly
given when delivered, addressed to the Company (to the attention of the Chief
Executive Officer at its principal Executive offices and to Executive at his
principal residence, 7909 S. Fulton, Tulsa, Oklahoma 74136, or to such other
address as either party may have furnished to the other in writing and in
accordance herewith. Notices of change of address shall be effective only upon
receipt.

 

 

16.

Professional Fees.

 

(a)       The Company and Executive acknowledge and agree that each shall be
responsible for the payment of their respective professional fees and costs (and
related disbursements) incurred in connection with Executive’s resignation and
retirement and all matters relating to the negotiation and execution of this
Agreement.

 

(b)       It is the intent of the Company and Executive that, following a
“Change in Control,” Executive shall not be required to incur legal fees and the
related

 

11

 

 



 

 

expenses associated with the interpretation, enforcement or defense of his
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Executive hereunder. For purposes of this Paragraph 16(b), “Change
in Control” shall have the meaning given such term under the Employment
Continuation Agreement dated as of April 21, 2004 and amended February 1, 2007
and March 15, 2007 between Executive and the Company (the “Employment
Continuation Agreement”). Accordingly, following a Change in Control, if it
should appear to Executive that the Company has failed to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement or any
provision hereof void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Executive the
benefits provided or intended to be provided to Executive hereunder, the Company
irrevocably authorizes Executive from time to time to retain counsel of his
choice, at the expense of the Company as hereafter provided, to advise and
represent Executive in connection with any such interpretation, enforcement or
defense, including without limitation the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, stockholder or other person affiliated with the Company in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Executive’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Executive agree that a
confidential relationship will exist between Executive and such counsel. Without
respect to whether Executive prevails in whole or in part, in connection with
any of the foregoing, the Company shall pay and be solely financially
responsible for any and all attorneys’ and related fees and expenses incurred by
Executive in connection with any of the foregoing. Notwithstanding the preceding
provisions of this Paragraph 16(b), legal fees and related expenses shall not be
reimbursed pursuant to this Paragraph 16(b) if an independent party reasonably
satisfactory to the Company and Executive determines that the underlying claim
by Executive (i) is not likely to exceed $5,000.00, (ii) is not eligible for
reimbursement pursuant to this Paragraph 16(b), (iii) has no reasonable basis in
law or in fact, or (iv) is not being pursued in a manner consistent with the
nature and magnitude of such claim.

 

17.       Taxes, Payments, etc. Executive acknowledges and agrees that he shall
be responsible for his share of any and all Federal, State and/or local taxes
applicable to the payments made, and benefits provided or made available, to
Executive pursuant to this Agreement and further agrees to indemnify the Company
against any liability as a result of those taxes. The parties agree that the
Company will be entitled to withhold from any payments or benefits under this
Agreement any amounts required to be withheld. Executive shall be solely
responsible for all income, sales, use, excise and other taxes imposed on the
compensation payable and benefits provided to Executive in connection with any
payments made to him for his performance of services as an independent
contractor. Executive shall pay all such taxes, and shall hold harmless the
Company from any liability and expense by reason of Executive's failure to pay
such taxes, charges or contributions.

 

12

 

 



 

 

18.       Employment Continuation Agreement. The Employment Continuation
Agreement is hereby terminated in its entirety effective on the Effective Date,
and Executive shall have no rights, and the Company shall have no obligations,
under such Employment Continuation Agreement.

 

19.       Amendment and Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by Executive and the Company. No waiver by either party hereto
at any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

20.       Entire Agreement; Continuing Indemnification Rights. This Agreement
shall constitute the entire Agreement between the parties hereto with respect to
the subject matters covered by this Agreement and shall supersede all prior
verbal or written Agreements, covenants, communications, understandings,
commitments, representations or warranties, whether oral or written, by any
party hereto or any of its representatives pertaining to such subject matter,
provided, however, that this Agreement is not intended to amend, supersede or
terminate any vested rights Executive has accrued prior to the Effective Date
pursuant to the provisions of any existing incentive compensation plan, stock
option Agreement, restricted stock or performance share Agreement, deferred
compensation plan, letter Agreement regarding Company vehicles, and employee
pension benefit plan and welfare benefit plan, except to the extent specifically
provided in one or more provisions of this Agreement. This Agreement shall not
affect any indemnification or other rights under any indemnification Agreement
between Executive and the Company or the Company’s by-laws. The Company shall
continue Executive’s coverage under the directors’ and officers’ liability
coverage maintained by the Company, as in effect from time to time, to the same
extent as other current and former senior Executive officers and directors of
the Company.

 

21.       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the substantive laws of the
State of Delaware, without giving effect to the principles of conflict of laws
of such State.

 

22.       Survival. In the event Executive exercises his right to revoke the
release provided for in Paragraph 10 of this Agreement, this Agreement will
terminate, the Company shall have no further obligations to make any payments to
Executive under this Agreement, and Executive shall have no further obligation
to the Company; provided, that, notwithstanding the foregoing, the provisions of
Sections 9 (for the period specified therein), 11 and 17 shall survive the
termination of this Agreement. In addition, upon revocation by Executive,
Executive will be required to repay to the Company any payments made to him
prior to the date of such revocation pursuant to this Agreement.

 

23.       Venue. Each of the parties hereto (a) consents to submit
itself/himself to the personal jurisdiction of any federal or state court
sitting in Tulsa County, Oklahoma,

 

13

 

 



 

 

in the event any dispute arises out of this Agreement, (b) agrees that it/he
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (c) agrees that it/he will not bring
any action relating to this Agreement in any court other than a federal or state
court sitting in Tulsa County, Oklahoma. Each of the parties hereby irrevocably
waives any objection that it/he may have or hereafter have to the laying of
venue of any such action or proceeding arising out of or based on this Agreement
in federal or state court sitting in Tulsa County, Oklahoma, and each hereby
further irrevocably waives any claim that any such action or proceeding in any
such court has been brought in an inconvenient forum. In the event that either
party to this Agreement is required to bring a legal action to enforce the terms
hereof, then the non-prevailing party shall reimburse the prevailing party for
its/his reasonable and necessary attorneys’ fees actually incurred in such legal
action.

 

24.       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement which shall nevertheless remain in full force and
effect.

 

25.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.

 

26.       Captions and Paragraph headings. Captions and paragraph headings used
herein are for convenience and are not part of this Agreement and shall not be
used in construing it.

 

27.       Authorization by the Company. The Company represents that this
Agreement and the actions required of the Company herein have been authorized
and approved by the Board of Directors of the Company.

 

28.       Further Assurances. Each party hereto shall execute such additional
documents, and do such additional things, as may reasonably be requested by the
other party to effectuate the purposes and provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date set forth above.

 

 

DOLLAR THRIFTY

AUTOMOTIVE GROUP, INC.

 

 

 

By:______________________________________

 

Scott L. Thompson,

 

President and Chief Executive Officer

 

 

 

 

_________________________________________

 

Gary L. Paxton

 

14

 

 

 

